DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, for example, of U.S. Patent No. 11,325,169. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious one of ordinary skill to have carried out the method steps of instant claim 1 reciting “comprising applying the scrub layer to a contaminated surface to loosen residue, engaging the scrub layer portion to the contaminated surface and moving the scrub layer about the contaminated surface” since claim 1, for example, of U.S. Patent No. 11,325,169 already includes “a second sponge or scrub layer of absorbent material or abrasive material” (claim 1, lines 3-5; emphasis added; claim language written alternatively) and along with a first sponge layer of absorbent material defines the layers of a/the sponge body. Thus, claim 1 of U.S. Patent No. 11,325,169 can include the scrub layer (as the second layer) and it would be obvious to a user to utilize this scrub layer (as it is the intended function of scrubbing for this layer) by applying the scrub layer to a contaminated surface to loosen residue, engaging the scrub layer portion to the contaminated surface and moving the scrub layer about the contaminated surface.


Claim Objections
4.	Claim 1 is objected to because of the following informalities:
	Claim 1, line 15, it appears “at” should be deleted for grammatical reasons.
	Claim 1, line 19, after “region”, insert – the – for clarity and since “a scraper edge portion” has been positively recited back on line 10.
	Claim 1, line 24, please delete “portion” for clarity and consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of claim 1 is indefinite, particularly, the required limitations “applying the scrub layer to a contaminated surface to loosen residue, engaging the scrub layer portion to the contaminated surface, moving the scrub layer about the contaminated surface” (lines 23-25; emphases added) when read in conjunction with that already recited back on lines 2-3 reciting “and a second sponge or scrub layer of absorbent material or abrasive material” (emphasis added; claim language written alternatively). In other words, if the integrated scraper-sponge comprised a second sponge layer (and not a second scrub layer), then the recitation “applying the scrub layer to a contaminated surface to loosen residue, engaging the scrub layer portion to the contaminated surface, moving the scrub layer about the contaminated surface” would render the claim language/scope confusing and unclear.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Vaughn, Goldman, Englehardt, Haro, Rolstad, Mehdizadeh, Brown, Duplessis, Silverman, Song, Diener and Japan ‘303 are pertinent to various sponge/scraper arrangements.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723